DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-22,28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20060016196 to Epstein in view of US Publication 201470250898 to Mackin.
As to claim 21, Epstein discloses an engine core including at least one internal combustion engine (204: Fig 2), the engine core in driving engagement with an engine shaft (Shaft to 200); a generator drivingly engaged by the engine 
Epstein does not expressly disclose the bleed conduit in fluid communication with the outlet of the compressor through a bleed air valve selectively opening and closing the fluid communication between the outlet of the compressor and the end of the bleed conduit configured for connection to the pneumatic system.
Mackin discloses a bleed conduit in fluid communication with the outlet a the compressor through a bleed air valve (252) selectively opening and closing the fluid communication (280) between the outlet of the compressor and the end of the bleed conduit configured for connection to the pneumatic system (250/254).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Epstein to include the bleed conduit in fluid communication with the outlet of the compressor through a bleed air valve selectively opening and closing the fluid communication between the outlet of the compressor and the end of the bleed conduit configured for connection to the pneumatic system using the teachings of Mackin so as to effectively control when the air is supplied 
As to claim 22, Epstein discloses the turbine shaft rotates independently from the engine shaft (Fig 2; Shaft of 208/210 separate from shaft of 204/200).
As to claim 28, Epstein discloses an inlet conduit in fluid communication with the inlet of the engine core  (inlet ling to 3) and an outlet conduit in fluid communication with the outlet of the compressor (outlet 208 via 214), the inlet conduit and bleed conduit (line via 202) being both in fluid communication with the outlet conduit (Fig 2).
As to claim 29, Epstein discloses the bleed conduit is in fluid communication with the outlet of the compressor at least in part through an intercooler configured to reduce a temperature of compressed air circulating from the compressor to the bleed conduit (214).
As to claim 30, Epstein discloses comprising variable inlet guide vanes, a variable diffuser or a combination thereof at an inlet of the compressor (Shown at inlet to 2, but best shown in Figure 1 at 109 to 108 equivalent to 208 of Fig 2 presently considered embodiment).

Claims 23,33 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20060016196 to Epstein as applied to Claim 21 above and 31 below and further in view of US Publication 20150285130 to Labedan.
As to claim 23,33, Epstein does not expressly disclose comprising an excess air duct in fluid communication with the outlet of the compressor, the 
Labedan discloses comprising an excess air (Fig 2, 25) duct in fluid communication with the outlet of the compressor (21), the excess air duct fluidly connected to the inlet of the turbine section (6), a valve connected to the excess air duct and having an open configuration in which the outlet of the compressor is fluidly connected to the inlet of the turbine section through the valve and a closed configuration in which the valve blocks fluid communication between the outlet of the compressor and the inlet of the turbine section via the excess air duct (26, though only shown in Fig 3 it is taught for all figs.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Epstein to include an excess air duct in fluid communication with the outlet of the compressor, the excess air duct fluidly connected to the inlet of the turbine section, a valve connected to the excess air duct and having an open configuration in which the outlet of the compressor is fluidly connected to the inlet of the turbine section through the valve and a closed configuration in which the valve blocks fluid communication between the outlet of the compressor and the inlet of the turbine section via the excess air duct using the teachings of Labedan so as to dilute the hot exhaust gas from the negine so as to not exceed .

Claims 25,35 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20060016196 to Epstein as applied to Claim 21 above, and 31 below and further in view of US Publication 20140020381 to Bolduc.
As to claim 25,35, Epstein does not expressly disclose wherein each of the at least one internal combustion engine includes a rotor sealingly and rotationally received within a respective internal cavity to provide rotating chambers of variable volume in the respective internal cavity, the rotor having three apex portions separating the rotating chambers and mounted for eccentric revolutions within the respective internal cavity, the respective internal cavity having an epitrochoid shape with two lobes.
Bolduc discloses at least one internal combustion engine includes a rotor sealingly and rotationally received within a respective internal cavity to provide rotating chambers of variable volume in the respective internal cavity, the rotor having three apex portions separating the rotating chambers and mounted for eccentric revolutions within the respective internal cavity, the respective internal cavity having an epitrochoid shape with two lobes (Fig 2,Fig 3).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Epstein to replace the engine (204) with that of Bolduc (10, Fig 2/3) such that wherein each of the at least one internal combustion engine includes a rotor sealingly and rotationally received within a respective internal .

Claims 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20060016196 to Epstein in view of US Publication 201470250898 to Mackin as applied to Claim 21 above and further in view of US Patent 9267442 to Denholm.
As to claim 26, Epstein does not expressly disclose the turbine section includes a first stage turbine having an inlet in fluid communication with the outlet of the engine core, and a second stage turbine having an inlet in fluid communication with an outlet of the first stage turbine.
Denholm discloses the turbine section includes a first stage turbine having an inlet in fluid communication with the outlet of the engine core, and a second stage turbine having an inlet in fluid communication with an outlet of the first stage turbine (Fig 1, 18,32 / alt Fig 4:54a,b).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Epstein to include the turbine section includes a first stage turbine having an inlet in fluid communication with the outlet of the engine core, .

Claims 31-32,36-37,39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20060016196 to Epstein in view of US Publication 201470250898 to Mackin as applied to Claim 21 above and further in view of US Patent 9267442 to Denholm.
As to claim 31, Epstein discloses an engine core including at least one internal combustion engine (204: Fig 2), the engine core in driving engagement with an engine shaft (Shaft to 200); a generator drivingly engaged by the engine core via the engine shaft (200); a compressor (208) having an outlet in fluid communication with an inlet of the engine core (via 214); a turbine section having an inlet in fluid communication with an outlet of the engine core (210), the turbine section in driving engagement with the compressor via a turbine shaft (Fig 2); and a bleed conduit having an end configured for connection with a pneumatic system of the aircraft (214, bleed from 208 line via 202). 
Epstein does not expressly disclose the bleed conduit in fluid communication with the outlet of the compressor through a bleed air valve selectively opening and closing the fluid communication between the outlet of the compressor and the end of the bleed conduit configured for connection to the pneumatic system.
Mackin discloses a bleed conduit in fluid communication with the outlet a the compressor through a bleed air valve (252) selectively opening and closing the fluid communication (280) between the outlet of the compressor and the end of the bleed conduit configured for connection to the pneumatic system (250/254).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Epstein to include the bleed conduit in fluid communication with the outlet of the compressor through a bleed air valve selectively opening and closing the fluid communication between the outlet of the compressor and the end of the bleed conduit configured for connection to the pneumatic system using the teachings of Mackin so as to effectively control when the air is supplied and how much so that it does not run during undesired periods or supply too much air.
Epstein does not expressly disclose the turbine section includes a first stage turbine having an inlet in fluid communication with the outlet of the engine core, and a second stage turbine having an inlet in fluid communication with an outlet of the first stage turbine.
Denholm discloses the turbine section includes a first stage turbine having an inlet in fluid communication with the outlet of the engine core, and a second stage turbine having an inlet in fluid communication with an outlet of the first stage turbine (Fig 1, 18,32 / alt Fig 4:54a,b) co-mounted to the compressor shaft.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Epstein to include the turbine section includes a first stage 
As to claim 32, Epstein discloses the turbine shaft rotates independently from the engine shaft (Fig 2; Shaft of 208/210 separate from shaft of 204/200).
As to claim 36, Epstein discloses the turbine shaft is drivingly engaged to rotors of the compressor and of both of the first and second stage turbines (Denholm:56).
As to claim 37, Epstein discloses wherein the turbine shaft is radially offset from the engine shaft relative to a rotation axis of the turbine shaft (Epstein: Fig 2).
As to claim 39, Epstein discloses an inlet conduit in fluid communication with the inlet of the engine core  (inlet ling to 3) and an outlet conduit in fluid communication with the outlet of the compressor (outlet 208 via 214), the inlet conduit and bleed conduit (line via 202) being both in fluid communication with the outlet conduit (Fig 2).
As to claim 40, Epstein discloses the bleed conduit is in fluid communication with the outlet of the compressor at least in part through an intercooler configured to reduce a temperature of compressed air circulating from the compressor to the bleed conduit (214).

Allowable Subject Matter
Claims 24,27,34,38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.